Lobe, C. J.,
(dissenting) :
The bald allegation of the declaration, in the second count, is that the defendant company, “ carelessly and negligently used and operated the car,” * * “ with a defective air-brake ” * * “ and by reason of the premises,” that is, the defective air-brake, the accident happened.
The allegation in the third count is precisely the same, except that the words “hand-brake” are substituted for “air-brake.”
The question turns upon the single point, is it sufficient to aver simply a defective air-brake, without specifying in what the defect consists.
This averment is unaided by any other, as each count expressly says, “ By reason of the premises,” that is the defective air-brake in the second count, and hand-brake in the third count.
*209It is conceded, and indeed is a matter of common knowledge, that an air-brake or hand-brake, such as is used on electric cars, is a complex piece of machinery; consisting of many parts and of different materials. It may be defective in a great number of ways; with respect to the material used, the mode of construction, the application or otherwise. Therefore, to aver simply that the brake was defective, puts the defendant to the necessity of guessing what particular one of possibly a hundred different defects he may be called upon to meet at the trial. Such an averment comes within the following rule of bad pleading, viz: “ a general statement of fact, which admits of almost any proof to sustain it.”
Again, the plaintiff sets out, as the single ground of his right to recovery, a defective brake. He avers a defect. It is therefore manifest that he knew and contemplated such a specific defect as to make a master liable to his servant. He is, therefore, bound to set it out, under another well settled rule of pleading, viz : “ That such circumstances as he does know and must have contemplated and relied on when he framed his declaration, and are reasonably necessary for the defendant’s information, should be specified with reasonable certainty.”

King vs. W. & N. C. E. Ry. Co., 1 Pennewill, 456.

Manifestly, it is reasonable that the defendant should be advised, which of a possible hundred defects the plaintiff meant and relied on when he averred a defective brake in his declaration. The very object of pleading is to disclose and specify, and not to conceal and confuse the fact by vague and general terms which do not inform the defendant of what he is to meet but compel him to speculate thereon.
The general rule is, that where a piece of machinery is complicated so that the defects may be many, a general averment simply that it is defective is bad. The averment should specify what of a great number of defects is contemplated and relied upon. This is so, whether it be a complete machine in itself, or is used in and as a part of a larger machine. The reason being, the multiplicity *210of possible defects demands a specification of the particular defects averred and relied upon; and in no wise depends upon whether the machine is complete in itself,or is a part of a larger machine.
This rule is peculiarly applicable to this ease, which is one of master and servant; for the reason that the servant is presumed to be competent and skilled in the work he undertakes with a competent knowledge of the instruments used therein.
The plaintiff lays much stress upon the case of King vs. W. & N. C. E. Railway Co., before referred to, and urges that the third count in that case, which was held good by the Court, corresponds with counts numbers 2 and 3 in the case now before us.
Examination shows that in the third count in the King case» the defendant was charged with “ negligently and carelessly running two cars upon a certain track which was then and there through the negligence and carelessness of the defendant improper and unsafe.” * * “ Whereby the car was thrown from the track and the plaintiff thrown off and injured.” The improper and unsafe track is coupled in the count with the negligence and careless running of two cars on the track; the unsafe track being only one element of the averment.
If the averment had been that the defendant used and operated a car upon an improper and unsafe track only and had there stopped, it would then have been like the counts in the case now before us, where the averments are that the defendant used and operated a car with a defective brake simply.
The second and third counts in the case now before us correspond much more nearly with the first count in the King case, which was held bad by the Court in that case, and the very words used in this case, “ negligently operating,” were held to be too general.
The King case dealt with the obligation of a common carrier to its passenger for hire, and specifically with the negligent running of cars upon an open track and in no wise related to a complicated or complex machine or machinery, and therefore in particularity of *211pleading and of statement of facts does not apply to the case before us, which involves the relation of master and servant, requiring such particularity of pleading as to disclose the master’s negligence and liability.
In my judgment, therefore, these two counts are defective and the demurrer should be sustained.